Title: From David Humphreys to Timothy Pickering, 14 January 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            
                            Sir
                            Head Quarters Janry 14th 1781 9 OClock P.M.
                        
                        I have laid Your Letter of this day before his Excellency, who directs me to inform You that he believes the
                            Orders of Major Genl Heath to have originated from a request lately made, to have a full investigation into the issues
                            of Provision at the several Posts; but that this was not designed particularly for Your Department—Which may yet be put on
                            such a footing in this particular  as to give satisfaction in this Article.
                        Just after You left Head Quarters Yesterday the General received Letters from the Committee of Congress,
                            advising that the Pennsylvanians were on their March to Trenton, and that an accomodation was likely to take place. He
                            therefore thinks it will be best to have the Horses remain in their present places, as he expects in the course of the
                            Night, or early tomorrow to receive such intelligence as will absolutely determine what line of conduct he is to pursue. I
                            have the honor to be Sir Your Most Obedt Hble Servt
                        
                            D. Humphrys
                        
                    